Citation Nr: 0027291	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-42 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1986 to 
January 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claims seeking 
entitlement to service connection for a psychiatric 
disability and for a TDIU.

In the veteran's June 1996 Substantive Appeal, he indicated 
that he wished to have a Travel Board hearing.  However, in 
an October 1998 statement, the veteran withdrew such request.

The veteran's claim was initially before the Board in January 
1999, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to show that his psychiatric disorders are related to a 
disease or injury in service or, in the alternative, to his 
secondary service-connected disabilities.  

2.  The veteran's only established service-connected 
conditions are a compound fracture of the left distal tibia 
and fibula with moderate left ankle disability (rated as 20 
percent disabling); chronic lumbosacral strain (rated as 10 
percent disabling); and a scar from a laceration of the left 
proximal forearm (rated as noncompensably disabling); and a 
superficial laceration of the dorsum of the left great toe 
(rated as noncompensably disabling).  His service-connected 
disabilities do not prevent him from securing and following 
substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
service connection for a psychiatric disability.  38 U.S.C.A. 
§§  1101, 1112, 1113, 1110, 5107 (West 1991 & Supp. 2000), 
38 C.F.R. § § 3.303, 3.307, 3.309, 3.310 (1999).

2.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD-214 shows that he worked as an electronic 
warfare specialist.  

Service medical records show that on a March 1986 
prescreening form, the veteran reported that he had never 
been treated for a mental condition.  His medical examination 
from April 1986 showed that his psychiatric evaluation was 
normal.  On his report of medical history form from April 
1986, the veteran placed a check in the no box to indicate 
that he did not have and had never had depression, excessive 
worry, or nervous trouble of any sort.  The veteran was 
involved in a car accident in April 1989 from which he 
suffered a fracture of his tibia and fibula - the service 
medical records show that he received extensive treatment for 
such fracture while in service.  

A medical examination from February 1990 for the Air Force 
Reserves shows that the veteran's psychiatric evaluation was 
normal.  A report of medical history form for the Air Force 
Reserves shows that the veteran placed a check in the no box 
to indicate that he did not have and had never had 
depression, excessive worry, or nervous trouble of any sort.  

In July 1990, the RO requested requested a copy of the 
veteran's physical examination at separation.  In August 
1990, the National Personnel Records Center responded that no 
separation physical was on fiche.  They suggested that the RO 
check with the veteran's unit and see if it was on record.  

The veteran underwent a VA examination in September 1990.  No 
mention of a psychiatric disorder was made.  The examiner 
provided an impression of postoperative status reduction of 
the left lower extremity fracture by use of metallic 
fracture, and commented that this condition prevented work 
requiring significant periods of standing, walking, or 
lifting.  The examiner also provided an impression of chronic 
lumbosacral strain with occasional episodes of back pain 
requiring rest, and commented that this condition prevented 
heavy lifting or repetitive bending in work.  The examiner 
also provided impressions of superficial laceration dorsum 
left great toe with no significant residuals and laceration 
of the left proximal forearm with residual scarring and cyst 
formation, and commented that this was not disabling.  It was 
noted that the veteran was on limited duty at the time of 
discharge, and that apparently his separation was related to 
his disability.  It was noted that he was working as an 
electronic technician full time under the civil service.  

In a December 1990 rating decision, the RO granted the 
veteran entitlement to service connection for a compound 
fracture of the left distal tibia and fibula with moderate 
left ankle disability and assigned a 20 percent rating.  The 
RO also granted the veteran entitlement to service connection 
for chronic lumbosacral strain and assigned a 10 percent 
rating.  The RO also granted entitlement to service 
connection for a scar from a laceration of the left proximal 
forearm and for a superficial laceration of the dorsum of the 
left great toe.  The RO assigned noncompensable evaluations 
for both such disabilities.   

A medical examination from April 1991 for the Reserves shows 
that the veteran's psychiatric evaluation was normal.  

On an annual medical certificate for the Reserves dated May 
1992, the veteran placed a check in the no box in response to 
the question of whether he had any medical problems.  On an 
annual medical certificate dated May 1993, the veteran placed 
a check in the yes box in response to the question of whether 
he currently had any medical problems.  He explained his 
answer in greater depth on the back of the form, but did not 
make mention of any psychiatric problems.  

Copies of VA Medical Center hospitalization and treatment 
records from Shreveport were submitted from February 1990 to 
1995.  The veteran was hospitalized from March to April 1995.  
Diagnoses were paranoid schizophrenia and narcissistic 
personality disorder.  The veteran was hospitalized in June 
1995 with diagnoses of delirium tremens and narcissistic 
personality disorder.  The veteran was hospitalized in July 
and August 1995.  The veteran's past medical history was 
significant for chronic paranoid schizophrenia.  Diagnosis 
was organic delusional disorder.

The veteran was hospitalized at a VA hospital in Hampton in 
August 1995.  The veteran reported that he was hospitalized 
in Louisiana, apparently after he threatened to jump off a 
bridge.  It was noted that at that time, he was detained 
apparently involuntarily, and subsequently committed to a 
state hospital in Louisiana.  He reported that prior to his 
release, he was advised by his mother to stop by the VA 
hospital in Hampton to be checked out.  Diagnosis was schizo-
affective disorder, bipolar type.  

Under past psychiatric history, it was noted that the veteran 
had been admitted into a VA hospital in Louisiana since they 
diagnosed the veteran as having a delusional disorder, and 
that he stayed there for one month.  It was noted that after 
discharge, he came to visit his mother in Hampton, and on her 
advice, he came to the hospital in Hampton.  When asked about 
past psychiatric history, the veteran stated that two years 
prior, he was diagnosed as having narcissistic personality 
disorder and delusional disorder in the Air Force Hospital.  
Under occupational history, the veteran stated that he was 
admitted into the Air Force 8 years ago, and was discharged 
from the Air Force 1 year prior, and that since then had been 
unable to get a job.  The examiner opined that the veteran 
was unemployable.  Diagnosis was acute exacerbation of 
chronic paranoid schizophrenia.  

In a statement dated October 1995, the veteran asserted that 
he could not work anymore.  He stated that when he got hit by 
a car, he went into a depression, and that he then became 
paranoid of those around him.  

The veteran was hospitalized at a VA hospital in Hampton in 
April and May 1996.  Diagnoses were bipolar disorder, 
depressed, severe with psychotic features, and polysubstance 
abuse.  The examiner opined that the veteran was 
unemployable. 

In the veteran's June 1996 Substantive Appeal, he asserted 
that the Air Force Weight Program led him to be paranoid 
about the way he looked so that he was diagnosed as 
narcissistic personality disorder.  He asserted that studying 
electronic signs and symbols led to paranoid and delusion 
personality disorders.  He asserted that racial tension led 
to bipolar disorder.  

The veteran was hospitalized at a VA hospital in January and 
February 1997.  Diagnosis was bipolar, depressed, with 
psychosis, and alcohol abuse.  

In February 1999, the RO requested that the National 
Personnel Records Center (NPRC) furnish all dates for periods 
of ACDUTRA and INACDUTRA for the veteran after his discharge 
of January 1990.  The NPRC responded that they could not 
identify a record based on the information furnished.  They 
requested that the RO submit a hard copy of VA form 3101 and 
a completed questionnaire about military service (Form 13075) 
for further search.  

In July 1999 and January 2000, the RO wrote to the veteran 
and requested that he complete Form 13075 so that his dates 
of ACDUTRA and INACDUTRA could be verified.  The RO also 
requested that he report the names and addresses where he 
served after discharge from active duty.  No response was 
received from the veteran.


Analysis

Entitlement to service connection for a psychiatric 
disability.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for a 
chronic disability, including schizophrenia, on a presumptive 
basis, if it is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
(or an established service-connected condition, in a claim 
for secondary service connection under 38 C.F.R. § 3.310) and 
the current disability.  Epps, 126 F.3d at 1468; Libertine v. 
Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

It is clear that the veteran suffers from a psychiatric 
disorder.  He was diagnosed most recently in January 1997 
with bipolar disorder and psychosis.  He has also been 
diagnosed since 1995 with paranoid schizophrenia, organic 
delusional disorder, schizo-affective disorder, narcissistic 
personality disorder, and delusional disorder.  

It is the veteran's contention that his psychiatric disorder 
is related to an automobile accident in service in April 
1989, at which time he fractured his tibia and fibula (he is 
service-connected for a compound fracture of the left distal 
tibia and fibula with moderate left ankle disability, and is 
in receipt of a 20 percent rating for such disability).  
However, the medical record is devoid of a medical opinion 
linking his psychiatric disorder to service, or more 
specifically to the automobile accident in service in which 
he fractured his leg.  In fact, the first documented post-
service medical evidence of a psychiatric disorder is not 
until 1995, five years after service.  The service medical 
records do not make any mention of a psychiatric disorder.  A 
medical examination from February 1990 for the Air Force 
Reserves shows that the veteran's psychiatric evaluation was 
normal.  On an annual medical certificate dated May 1992, the 
veteran placed a check in the no box in response to the 
question of whether he had any medical problems.  

The veteran contends that the Air Force Weight Program caused 
him to become paranoid about the way he looked so that he was 
diagnosed with a narcissistic personality disorder.  He also 
contends that studying electronic signs and symbols led to 
paranoid and delusional personality disorders, and that 
racial tension led to bipolar disorder.  Again, there is no 
medical opinion linking these events (Weight Program, 
studying electronic signs and symbols, and racial tension) to 
the veteran's current psychiatric disorders.  

Where, as here, the determinative issue involves a medical 
matter, competent medical evidence to the effect that the 
claim is plausible is required. Grottveit v. Brown, 5 Vet. 
App.  91, 93.  Although the veteran asserts that his 
psychiatric disorder is related to a car accident in service, 
as a layperson, he is not competent to provide evidence that 
requires medical knowledge, such as linking his psychiatric 
disorders to such car accident.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As medical evidence linking the veteran's current psychiatric 
disorders to service or to a car accident in service has not 
been submitted, the veteran's claim of entitlement to service 
connection for a psychiatric disability is not well grounded.  
Epps, supra; Caluza, supra.  

In the absence of a well-grounded claim, the appeal for 
service connection must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).  As the veteran's claim is not well 
grounded, the benefit of the doubt rule is not applicable.  

As explained above, where a claim is not well-grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim.  Accordingly, VA 
does not have a duty to provide the veteran with a VA 
examination that would ascertain the etiology of his 
psychiatric disorder.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, the RO has associated with the file all 
available pertinent information, and VA has not been placed 
on notice that relevant evidence exists or could be obtained, 
which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

In its January 1999 remand, the Board noted a hospital record 
which indicated that the veteran had been hospitalized at an 
Air Force hospital two years prior to August 1995.  The Board 
requested that the RO verify the veteran's period of ACDUTRA 
and obtain all reserve service medical records that had not 
already been associated with the claims folder.  

In February 1999, the RO requested that the NPRC furnish all 
dates for periods of ACDUTRA and INACDUTRA for the veteran 
after his discharge in January 1990.  The NPRC responded that 
they needed Form 13075 completed in order to conduct a 
further search.  Although the RO wrote to the veteran in July 
1999 and January 2000 requesting that he complete Form 13075, 
no response was received from the veteran.  The RO also wrote 
to the veteran in January 1999 requesting that he inform them 
of his Reserve training unit so that they could request any 
Reserve service medical records that they might have.  The 
veteran did not respond.  In the supplemental statement of 
the case dated in May 2000, the veteran was given notice that 
the records could not be obtained without his cooperation.  
Accordingly, it is determined that the RO has taken adequate 
steps to obtain the veteran's Reserve service medical 
records.  

The RO fulfilled its obligation under section 5103(a) in its 
statement of the case that informed the veteran of the 
reasons for the denial of his claim.  By this decision, the 
Board is also informing the veteran of the type of evidence 
which is lacking and that which is needed to well-ground his 
claim.



Entitlement to a TDIU.

The veteran has presented a well-grounded claim for a TDIU 
rating within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is not inherently implausible.  
There is no further VA duty to assist the veteran in 
developing facts pertinent to his claim.  Id.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (1999). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (1999).

The veteran is service-connected for four disabilities: 
compound fracture of the left distal tibia and fibula with 
moderate left ankle disability, rated as 20 percent 
disabling; chronic lumbosacral strain, rated as 10 percent 
disabling; scar from a laceration of the left proximal 
forearm, rated as noncompensably disabling; and superficial 
laceration of the dorsum of the left great toe, rated as 
noncompensably disabling.  The veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  

The issue is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree (at the veteran's September 
1990 VA examination, the examiner noted that the veteran's 
left lower extremity fracture prevented work requiring 
significant periods of standing, walking or lifting, and that 
his low back prevented heavy lifting or repetitive bending).  
However, the veteran was working full time at the time of his 
September 1990 VA examination as an electronic technician.  

There is no medical opinion that the veteran is unable to 
work due only to his service-connected disabilities (fracture 
of the left distal tibia and fibula, chronic lumbosacral 
strain, scar from a laceration of the left proximal forearm, 
and a superficial laceration of the dorsum of the left great 
toe).  To the contrary, the evidence suggests that the 
veteran's inability to work is the result of his psychiatric 
disorders.  When the veteran was hospitalized at a VA 
hospital in August 1995 for schizophrenia, a physician opined 
that the veteran was unemployable.  Similarly, when the 
veteran was hospitalized at a VA hospital in April and May 
1996 because of bipolar disorder, the examiner opined that 
the veteran was unemployable.  

There is no probative evidence in the record to suggest that 
the veteran is incapable of performing work as an electronic 
technician, or other forms of similar work, due solely to the 
established service- connected disabilities.  While his 
service-connected disabilities may minimally limit him when 
performing some forms of work, it does not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating are not 
met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied, as not well-grounded.

Entitlement to a TDIU is denied.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



